Citation Nr: 1513810	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than February 11, 2011 for the grant of an increased 70 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that, in pertinent part, granted an increased 70 percent disability rating for bilateral hearing loss, effective October 29, 2012.  An interim rating decision issued later in December 2012 found the prior December 2012 rating decision was based on clear and unmistakable error (CUE) and assigned an effective date of February 11, 2011, for the increased 70 percent disability rating for bilateral hearing loss.  


FINDINGS OF FACT

1. A July 2009 rating decision granted an increased 50 percent disability rating, effective April 27, 2009, for the Veteran's service-connected bilateral hearing loss; the Veteran did not appeal the decision with respect to the rating assigned, and new and material evidence was not received within one year of the decision; CUE in that decision has not been alleged.

2.  Following the final July 2009 decision, an informal claim for a higher rating for the Veteran's service-connected bilateral hearing loss was received by the RO on August 9, 2010, in the form of a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3. It is not factually ascertainable that the Veteran's bilateral hearing loss warranted an increased 70 percent rating prior to February 11, 2011.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 11, 2011, for the grant of an increased 70 percent disability rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.85, 4.86, Diagnostic Code 6100 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The rating decision on appeal granted an increased disability rating and effective date for the award.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2011 letter provided notice on the "downstream" issues of disability ratings and effective dates prior to when the December 2012 rating decision was issued.  The appeal was most recently readjudicated in a March 2013 statement of the case.  

Regarding the duty to assist, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.   

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks entitlement to an effective date earlier than February 11, 2011, for the grant of an increased 70 percent disability rating for his service-connected bilateral hearing loss.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A July 2009 rating decision, in pertinent part, granted an increased 50 percent disability rating, effective April 27, 2009, for the Veteran's service-connected bilateral hearing loss.  The Veteran filed a notice of disagreement with the effective date of the increased 50 percent rating, but did not appeal the implicit denial of a rating in excess of 50 percent from April 27, 2009.  In addition, new and material evidence was not received within one year of the notification of the July 2009 decision.  The July 2009 decision is, therefore, final based on the evidence then of record.  See 38 C.F.R. § 3.156.  The Veteran has not alleged the July 2009 rating decision was based on CUE.

In analyzing this matter with an eye to identifying a legal basis for assignment of earlier effective dates, the Board finds following the final July 2009 decision, the first informal claim for increased disability compensation for his service-connected bilateral hearing loss was his claim for TDIU that was received by the RO on August 9, 2010.  On the claim form, he asserted all of his service-connected disabilities, which included bilateral hearing loss, prevented him from securing or following any substantially gainful employment.  No other statements or VA treatment records from the period under consideration indicate an increase in severity of the Veteran's bilateral hearing loss prior to then.  Accordingly the date of claim is August 9, 2010.

The next critical question that must be addressed is the date on which entitlement arose, in this case, when it was factually ascertainable that the Veteran's bilateral hearing loss warranted an increased 70 percent rating, as the effective date of an award is the date of receipt of the claim or the date entitlement arose, whichever is the later.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

The Veteran was provided a general VA examination for his TDIU claim in August 2010.  Hearing loss was diagnosed.  Audiometric testing was not performed, but his hearing was found to be grossly normal bilaterally. 

The Veteran was afforded a VA audiological evaluation in September 2010.  The examination revealed audiometry results as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
70
70
75
LEFT
20
70
70
80

Maryland CNC speech recognition testing revealed speech recognition ability of 48 percent in the right ear and 20 percent in the left ear.  However, in providing an explanation that only the puretone threshold evaluation should be used in evaluating the Veteran's hearing loss, the examiner noted that the Veteran could answer questions from the clinician with no visual cues at normal conversational level.  Normal to severe bilateral sensorineural hearing loss was diagnosed.  The examiner commented that the Veteran was working as a truck driver, and had reported difficulty hearing and understanding the truck radio used to communicate by the dispatcher and was having difficulty passing the Department of Transportation physical hearing evaluation.  The Veteran was not using hearing aids because they increased the severity of his tinnitus.  The examiner opined that, without appropriate amplification, it would be difficult for the Veteran to obtain employment that included oral communication of any kind.  She added that he should avoid employment with excessive noise exposure.  

In light of the examiner's finding that only the puretone evaluation should be used in evaluating the Veteran's hearing loss because he could answer questions with no visual cues at normal conversational level, Table VIA will be used to determine the proper Roman numeral designations.  See 38 C.F.R. § 4.85(c).  At the time of the September 2010 VA evaluation, the Veteran was shown to have an average puretone hearing loss of 59 decibels in the right ear, which translates to a Roman numeral designation of IV for the right ear.  He was shown to have an average puretone hearing loss of 60 decibels in the left ear, which translates to a Roman numeral designation of IV for the left ear.  38 C.F.R. § 4.85, Table VIA.  

Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes, however, that the results of the September 2010 VA examination reveal an exceptional pattern of hearing loss in each ear because the puretone threshold at 1000 Hertz was less than 30 decibels and the puretone threshold was 70 at 2000 Hertz.  As such, the finding of Level IV hearing in each ear is elevated to Level V, pursuant to 38 C.F.R. § 4.86(b).  Combining Level V hearing for the right ear and Level V hearing for the left ear according to Table VII results in a 20 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

VA treatment records show the Veteran requested and was issued hearing aids in October 2010.  He reported he could hear better with new hearing aids.

In a January 2011 rating decision, the RO reduced the Veteran's bilateral hearing loss disability rating from 50 percent to 20 percent based on the September 2010 examination results.  However, in an April 2012 Board decision, the Board found that the evidence of record at the time of the January 2011 rating decision did not indicate an improvement in the Veteran's service-connected bilateral hearing loss.  The 50 percent rating was restored.

On February 11, 2011, the Veteran filed an increased rating claim for his bilateral hearing loss.

Based on the foregoing, the Board finds it is not factually ascertainable that the Veteran's bilateral hearing loss warranted an increased 70 percent rating prior to February 11, 2011.  On September 2010 VA examination, the Veteran's right ear hearing loss was manifested by Level V hearing acuity, and his left ear hearing loss was manifested by Level V hearing acuity, pursuant to 38 C.F.R. § 4.86(b).  The application of those designations to Table VII results in a 20 percent rating.  Although that examination report has not been found to indicate an improvement in the Veteran's bilateral hearing loss, it also does not reflect a worsening of the Veteran's hearing loss disability.  As noted, the application of Table VII results in a 20 percent rating based on the examination findings; the September 2010 examination does not result in a 70 percent rating with the application of Table VII.  There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss during the period under consideration.  There is, therefore, no medical evidence to support a 70 percent rating prior to the currently assigned February 11, 2011 effective date.

The Board recognizes the Veteran's assertions that he is entitled to effective date earlier than February 11, 2011, for the increased 70 percent rating but, as discussed above, the July 2009 rating decision is final, and the effective date cannot be earlier than the earliest date as of which it is factually ascertainable that an increase in disability had occurred up to a year prior to when the claim for increase was received.  He is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the level of his hearing loss disability.  See Jandreau, 492 F.3d at 1377.  As noted above, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To the extent that the Veteran argues that the medical evidence supports an increased disability rating prior to February 2011, he is not competent to make such assertions.  

As the evidence does not make the pertinent increase in disability factually ascertainable prior to February 11, 2011, an effective date prior to that date is not warranted.  


ORDER

Entitlement to an effective date earlier than February 11, 2011, for the grant of an increased 70 percent disability rating for bilateral hearing loss is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


